       Case 4:20-cv-00169-RM Document 90 Filed 12/01/20 Page 1 of 6




 1   WO
 2                                                                                           JDN

 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Pinson,                                   No. CV 20-00169-TUC-RM
10                          Plaintiff,
11   vs.                                              ORDER
12
     Othon, et al.,
13
                            Defendants.
14
15
16           Plaintiff Jeremy Pinson,1 who is currently confined in the Special Housing Unit
17   (“SHU”) at the United States Penitentiary in Tucson, Arizona (“USP-Tucson”), brought
18   this pro se civil rights action under 28 U.S.C. § 1331 and Bivens v. Six Unknown Named
19   Agents of Federal Bureau of Narcotics, 403 U.S 388 (1971), against multiple officials at
20   USP-Tucson. (Doc. 54.)2 Pinson asserted Eighth Amendment conditions-of-confinement
21   claims based on Defendants’ alleged failure to take measures to help protect her against
22   the risk of contracting COVID-19. (Id.)         Before the Court is Pinson’s Motion for
23   Temporary Restraining Order (“TRO”) seeking an Order directing Defendants to provide
24
25          1
                Plaintiff is transgender and uses feminine pronouns. (See Doc. 11, Ex. 1.)
26          2
              Defendants are (1) Warden Barbara von Blanckensee; Associate Wardens
27   (2) Michael Segal and (3) D. Gonzalez; (4) Bureau of Prisons (“BOP”) Chief John
     O’Brien; SHU Lieutenants (5) Jeremy Ulrich and (6) Garrett Merrell; (7) Western
28   Regional Director Gene Beasley; (8) Complex Captain Darrin McWhorter; and SHU
     Officers (9) Othon, (10) D. Blondeaux, (11) J. Dukett, (12) Estrella, (13) Martinez, (14)
     Kurtz, and (15) T. Schneider. (Doc. 54.)
          Case 4:20-cv-00169-RM Document 90 Filed 12/01/20 Page 2 of 6




 1   all prisoners in USP-Tucson with N95 respirator masks in response to the COVID-19
 2   pandemic. (Doc. 62.) Defendants oppose the Motion. (Doc. 73.) The Motion for TRO
 3   will be denied.
 4   I.      Standard for Injunctive Relief
 5           The standards for issuing a temporary restraining order and a preliminary
 6   injunction are the same. White v. Lindermen, No. CV 11-8152-PCT-RCB, 2012 WL
 7   5040850, at *1 (D. Ariz. 2012). “A preliminary injunction is an extraordinary and drastic
 8   remedy, one that should not be granted unless the movant, by a clear showing, carries the
 9   burden of persuasion.” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (internal
10   citation and quotation omitted); see also Winter v. Natural Res. Def. Council, Inc., 555
11   U.S. 7, 24 (2008) (“a preliminary injunction is an extraordinary remedy never awarded as
12   of right.”).
13           A plaintiff seeking injunctive relief must show (1) she is likely to succeed on the
14   merits, (2) she is likely to suffer irreparable harm without an injunction, (3) the balance
15   of equities tips in her favor, and (4) the requested injunction is in the public interest.
16   Winter, 555 U.S. at 20. The movant has the burden of proof on each element of the test.
17   Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016, 1027 (E.D. Calif. 2000).
18   “Speculative injury does not constitute irreparable injury to warrant granting a
19   preliminary injunction.” Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674
20   (9th Cir. 1988) (internal citation omitted). “A plaintiff must do more than merely allege
21   imminent harm sufficient to establish standing; a plaintiff must demonstrate immediate
22   threatened injury as a prerequisite to preliminary injunctive relief.” Id.
23           Where a plaintiff seeks a mandatory injunction, which orders a party to take a
24   specific action, as opposed to a prohibitory injunction, which prohibits a party from
25   acting and thus preserves the status quo, the plaintiff faces “heightened scrutiny.” Dahl
26   v. HEM Pharm. Corp., 7 F.3d 1399, 1403 (9th Cir. 1993); see also Comm. of Cent. Am.
27   Refugees, v. INS, 795 F.2d 1434, 1441 (9th Cir.), amended, 807 F.2d 769 (9th Cir. 1986)
28

                                                 -2-
           Case 4:20-cv-00169-RM Document 90 Filed 12/01/20 Page 3 of 6




 1   (courts should be “extremely cautious” about issuing a mandatory injunction and one
 2   should not issue “unless the facts and law clearly favor the plaintiff”).
 3            The Prison Litigation Reform Act imposes additional requirements on prisoner
 4   litigants who seek preliminary injunctive relief against prison officials and requires that
 5   any injunctive relief be narrowly drawn and the least intrusive means necessary to correct
 6   the harm. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State of Cal., 220 F.3d
 7   987, 999 (9th Cir. 2000).
 8   II.      Pinson’s Motion for TRO
 9            Pinson moves the Court to enjoin Defendants “from refusing to supply N95 masks
10   to all inmates in an equal fashion as the staff at USP Tucson.” (Doc. 62.) Although
11   written in prohibitory terms, Pinson effectively seeks a mandatory injunction, requiring
12   that Defendants begin providing N95 masks to prisoners. Pinson states that on October
13   21, 2020, a COVID-19 outbreak was declared at USP-Tucson, and since then she has
14   observed USP-Tucson staff wearing N95 masks. (Id. at 1 & Attach., Pinson Decl. ¶ 1.)
15   She further states that she is “locked in a prison where she shares (along with 1300
16   others) a ventilation system with no filtration to prevent COVID-19 from spreading,” and
17   the fact that prison staff have recently upgraded their masks indicates “a sudden and
18   serious change in the risk of COVID-19.” (Doc. 62 at 1.) Pinson argues that it is
19   “morally reprehensible” to provide upgraded masks to staff but not to prisoners. (Id. at
20   2.)
21            Defendants oppose the Motion and argue that Pinson has not met her burden to
22   show that a TRO should issue. (Doc. 73.) Defendants argue that Pinson has failed to
23   carry her burden with respect to the second factor for injunctive relief because she has not
24   shown that the lack of an N95 respirator will cause her irreparable injury. (Id. at 4.)
25   Defendants assert that “the provision of N95 respirators to inmates is not medically
26   indicated, [is] impractical, and poses a significant security risk to the institution.” (Id.)
27            Defendants rely on the declaration of Thomas Dixon, R.N., who is the Bureau of
28   Prisons’ BOP Quality Improvement/Infection Prevention and Control Consultant for the

                                                  -3-
       Case 4:20-cv-00169-RM Document 90 Filed 12/01/20 Page 4 of 6




 1   Western Region Health Services Medical Asset Support Team. (Id., Ex. A, Dixon Decl.
 2   ¶ 1.) Dixon states that Pinson was placed in COVID-19 quarantine within the SHU on
 3   September 30, 2020, and has remained in the same quarantine cell since, which has
 4   minimized her exposure to COVID-19. (Id. ¶ 4.) Dixon further states that, since October
 5   1, 2020, Pinson has been tested for COVID-19 four times and all test results have been
 6   negative. (Id.)
 7          Dixon opines that the provision of N95 respirators to prisoners is not medically
 8   indicated and is “problematic and inappropriate.” (Id. ¶ 6.) Dixon outlines the mask
 9   requirements for USP-Tucson staff and how the requirements have evolved over the
10   course of the pandemic. (Id. ¶¶ 8–10.) Dixon states that staff who work in “isolation
11   units,” which hold all suspected and confirmed COVID-19 positive prisoners, are
12   required to wear N95 respirators as part of their personal protective equipment. (Id. ¶ 8.)
13   Some of these staff choose to wear the N95 throughout the day. (Id.) Although N95
14   masks are only required for staff working in isolation units, they are recommended for all
15   staff who “move from cell to cell, range to range, and sometimes from unit to unit”
16   throughout the day. (Id. ¶ 9.) The risk of exposure for staff members is higher than for
17   prisoners due to the nature of their jobs and their exposure to hundreds of prisoners each
18   day. (Id.)
19          Defendants also rely on guidance published by the Centers for Disease Control
20   and Prevention (“CDC”), which has recommended cloth or non-surgical disposable
21   masks for the general public. (Id. ¶ 11 & Attach. 3.) Defendants submit a copy of the
22   CDC guidance on masks, which states:
23          The Centers for Disease Control and Prevention (CDC) does not
24          recommend that the general public wear N95 respirators to protect
            themselves from respiratory diseases, including coronavirus (COVID-19).
25          Those are critical supplies that must continue to be reserved for health care
26          workers and other medical first responders, as recommended by current DC
            guidance.
27
            ...
28

                                                -4-
       Case 4:20-cv-00169-RM Document 90 Filed 12/01/20 Page 5 of 6




 1          The CDC recommends that members of the public use simple cloth face
            coverings when in a public setting to slow the spread of the virus . . . .
 2
     (Doc. 73-1 at 11.)
 3
            Dixon explains that to be effective, N95 respirator wearers must be fit-tested for a
 4
     specific make, model, and size of respirator; they must comply with respirator facial hair
 5
     grooming standards; and they must undergo medical screening to ensure they can tolerate
 6
     the additional restrictions the device places on the respiratory system. (Doc. 73, Ex. A,
 7
     Dixon Decl. ¶ 12.) Dixon submits that attempting to medically screen and properly fit all
 8
     prisoners for N95 respirators would require resources currently unavailable. (Id.) He
 9
     states that USP-Tucson’s limited supply of N95 respirators is barely sufficient to cover
10
     those staff members required to wear them. (Id. ¶ 14.)
11
     III.   Discussion
12
            Pinson’s request for injunctive relief is specific—that Defendants be ordered to
13
     provide her and other prisoners N95 respirators.         (Doc. 62.)    The CDC guidance
14
     recommends, however, that the general public wear cloth masks and specifically advises
15
     that the public not wear N95 respirators. Pinson does not present any facts to support that
16
     she and other prisoners are in a position similar to medical care workers or first
17
     responders, who the CDC advises wear N95 respirators. Defendants’ evidence also
18
     establishes that the USP-Tucson’s supply of N95 respirators is limited; thus, pursuant to
19
     the CDC guidelines, the N95 respirators must be reserved for health care workers and
20
     medical first responders.
21
            Based on this evidence, Pinson cannot show that, absent an injunction for an N95
22
     respirator, she will be exposed to irreparable harm. See Caribbean Marine Servs., 844
23
     F.2d at 674; Fed. R. Civ. P. 65(b)(1)(A) (a temporary restraining order may issue only if
24
     “specific facts in an affidavit or a verified complaint clearly show that immediate and
25
     irreparable injury, loss, or damage will result . . . ”). Whether Pinson is provided
26
     adequate face coverings is an issue raised in Pinson’s previously filed Motion for
27
     Preliminary Injunction, which the Court addresses separately.         (See Doc. 11.)   The
28
     pending Motion for TRO will be denied. See Center for Food Safety v. Vilsack, 636 F.3d
                                                -5-
       Case 4:20-cv-00169-RM Document 90 Filed 12/01/20 Page 6 of 6




 1   1166, 1174 (9th Cir. 2011) (because the plaintiffs failed to show they are likely to suffer
 2   irreparable harm in the absence of preliminary relief, the court need not address the
 3   remaining elements of the preliminary injunction standard).
 4          IT IS ORDERED that Plaintiff’s Motion for Temporary Restraining Order (Doc.
 5   62) is denied.
 6          Dated this 30th day of November, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -6-
